Citation Nr: 1409606	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active duty service from January 1944 to June 1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's request to reopen a claim for service connection for hypertension and denied the claim on its merits.

In September 2013 the Board reopened the Veteran's claim of entitlement to service connection for hypertension secondary to PTSD and then remanded for further development.   In December 2013 the Board sent the Veteran's claims file for a VHA Medical Opinion; this was rendered in February 2014.  The requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the paperless, electronic (Virtual VA) claims processing system does not reveal any documents pertinent to the claim on appeal except for the October 2013 brief by the Veteran's representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Extending the benefit of the doubt to the Veteran his hypertension is due to his military service.



CONCLUSION OF LAW


Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.


II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 38 U.S.C.A. (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  

The Veteran contends that his hypertension is either directly related to service or that his service-connected PTSD caused or aggravated his hypertension.  In support of this claim, the Veteran submitted multiple abstracts from medical studies and referenced other such studies which purportedly documented a link between PTSD and hypertension.  


The service treatment records show two elevated blood pressure readings.  The first was reported in March 1945 as 148 over 96.  Upon separation examination, the first of two blood pressure readings was recorded as 134 over 90; the second was recorded three minutes later as 136 over 88.  

The Veteran was afforded a VA examination in July 2009 and the VA examiner stated that the staff has done an extensive review of the medical literature concerning this issue.  He stated that even though stress and anxiety can play into elevations of blood pressure over the years there is no specific or relevant documentation in the medical literature that specifically states that PTSD causes hypertension.  He stated that there is no well grounded or well founded documentation in the literature that PTSD specifically causes hypertension; numerous queries, literature searches, and multiple avenues have been performed.  In addition, the Veteran has had hypertension for some years and it was managed by medication with no complications; thus, there does not appear to be any relationship between his claimed hypertension being secondary to PTSD.  There appears to be no aggravation either.  He discussed with the Veteran at length about elevated blood pressure readings during bouts of anxiety and stress "but since blood pressure readings were not taken at those time frames the actual increase was unknown; these are transient elevations and not permanent elevations."  The VA examiner stated that though the Veteran's service treatment records had elevated blood pressure levels he did not obtain healthcare for many, many years after service.  He did note that PTSD can play into elevations in blood pressure, but he didn't specify whether such was true with this Veteran and whether such evidence constituted aggravation.  

A July 2011 VA examiner opined that the Veteran's hypertension was less likely as not caused by or a result of PTSD.  He stated that he could not find even one medical article which was conducted in a randomized, controlled fashion (as they were all retrospective studies) and that there were zero articles which were performed in a rigorous way as to demonstrate casualty between PTSD and hypertension.  The examiner also opined that the Veteran's PTSD had not permanently aggravated his hypertension.  He also stated that the Veteran's chronic hypertension was treated with minimal anti-hypertensive therapy and that he was not on any medication for his PTSD.  The Veteran did not seek medical treatment for hypertension until 2006.  

In September 2013 the VA examiner reviewed the Veteran's claims file, including the two studies the Veteran submitted in November 2011.  He stated that the current medical literature, from reliable medical sources, does not indicate that PTSD specifically causes hypertension.  While there have been many suggestions, associations, and risk factors, none of the mainstream articles within the medical community specifically state that PTSD causes hypertension.  He stated that while there have been suggestions and associations and 'links' mentioning this association, there have been no studies that show specific causation as an etiology and it is quite clear in the literature.  He observed that the Veteran had risk factors for the development of hypertension; including age, smoking, family history, hypercholesterolemia, and a family history of coronary disease and diabetes.  In addition, a major factor is the natural progression of the disease is age.  

The VA examiner also found that the cardiologist's comments that the Veteran had clear risk factors for essential hypertension are clear and absolute since they are based on comments from a cardiology specialist and not lay interpretations or comments or beliefs. He also stated that the Veteran was diagnosed with hypertension in approximately 2006; if the Veteran's hypertension were truly due to PTSD, then the likelihood of this being diagnosed many, many years ago would have been evident and it was not.  The two in-service elevated readings were not discussed.  He agreed with the previous opinions despite the Veteran's submissions of additional documentation.  He noted that in American medical science, associations and links and suggestions are not true causation, observing that specific causation comes from repeated studies that are easily reproducible on numerous occasions and must be performed in order to be labeled as true causation; this has not been done with cases of hypertension due to PTSD.  While there have been articles suggesting links between this and they appear to be somewhat convincing, true causation based on solid medical scientific investigations have not been established. Therefore, it appeared less likely that his hypertension was due to his PTSD, and it appeared less likely that it was aggravated beyond natural progression by his PTSD. The reason was because he [the Veteran] appeared to have hypertension due to natural progression of disease with age.  He further concluded that though some medical studies have established a link between PTSD and hypertension these were not on a causation basis.  He stated that the 2011 opinions is quite convincing, coming from well grounded and well founded medical science and literature search reviews.  In addition, the medical principles used from the 2011 cardiology medical opinion come from authoritative medical texts that are unequivocal.  

In February 2014 a VHA medical opinion was rendered.  The VHA examiner stated that he was unsure of the specific criteria for hypertension in the 1940s but the Veteran had two elevated blood pressure readings during service and that it would be enough to construe the diagnosis of hypertension.  He also stated that though he did not see any mention of symptoms that would be related to hypertension most patients did not have them.  He stated that the Veteran's hypertension was not aggravated beyond the normal progress by PTDS; blood pressure elevation is a normal, transient response to anxiety but he did not feel that PTSD aggravated it chronically.  He also stated that randomized controlled trials would not be useful to determine if PTSD aggravated hypertension but observational studies would be the way to determine an association between an exposure and an outcome.  Association does not mean causation and that the main problem with observational studies was uncontrolled confounding.  In addition, he stated that there was no mention of PTSD as a cause or exacerbater in the current guidelines on evaluation and management of high blood pressure or American College of Cardiology.  

Though the opinions of etiology are against the Veteran's claim on a secondary service connection basis the Board finds that service connection for hypertension is warranted on a direct service connection basis; there is only opinion of record and it is for the Veteran's claim.  In February 2014 the VHA examiner stated that the Veteran had a diagnosis of hypertension during service.  In addition, the Board finds that there is no other etiology of record.  The VHA examiner relies on facts that are corroborated by the Veteran's service treatment records and provided a rationale for his opinion.  In addition, he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the opinion and finds that service connection is warranted.  Moreover, there are no opinions against the Veteran's claim of record. 

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the medical history provided by the Veteran is credible, as his statements are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  Moreover, presumptive service connection for hypertension, to include on the basis of continuity of symptomatology is warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for hypertension have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for  hypertension is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


